Citation Nr: 1536861	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  13-21 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Caroline Lovett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.  

2.  Competent and credible evidence indicates that tinnitus was incurred in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).  

2. The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant VCAA notice was provided in March 2011.

In addition, the Board finds that the duty to assist a claimant has been satisfied.   The Veteran's service treatment records are on file.  A VA examination has       been conducted and an opinion obtained.  The Veteran has submitted additional documents in conjunction with his claim. 

The Board acknowledges the representative's August 2015 argument and the Veteran's October 2011 statement that the Veteran's separation examination        was faulty because the Veteran does not remember a pre-separation audiogram    and believes that the base where he was processed did not have audiogram equipment.  However, neither the Veteran nor his representative has submitted     any probative evidence that the Veteran did not undergo audiometric testing at his separation examination, and absent such, the Board finds no reason to declare the contemporaneous reports of evaluation in service otherwise inadequate.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) ("The [presumption of regularity] doctrine thus allows courts to presume that what appears regular is regular, the burden shifting to the attacker to show the contrary.").

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Service Connection 

The Veteran asserts that his current hearing loss is the result of acoustic trauma during service.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more   during a period of war, or during peacetime service after December 31, 1946,      and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A. Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, "when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.

In this case, current medical records, including a March 2011 VA examination report, show audiological findings that meet the criteria of 38 C.F.R. § 3.385.  Thus, a current disability has been established.  The question becomes whether the current hearing loss disability is related to service.

Service personnel records show that the Veteran served as a field artillery man or cannoneer during active duty.  The Veteran contended during his VA examination that he had a significant history of military noise exposure including noise from artillery, helicopters, 105 mm Howitzer crews, and 8 inch Howitzer crews, as well as heavy vehicle noise, all with sporadic hearing protection usage.  The Board finds that the Veteran's history of in-service acoustic trauma is credible.

Service treatment records do not reveal a hearing loss disability consistent with 38 C.F.R. § 3.385 in either ear during service.  The Veteran's 1968 separation examination revealed hearing to be within normal limits, with all puretone thresholds at 500, 1000, 2000, 4000, and 4000 Hertz being 10 decibels.  On the accompanying Report of Medical History, the Veteran denied ear problems and hearing loss.  Thus, a hearing loss disability was not shown during service.  There is also no competent evidence of hearing loss disability within one year of service.  Accordingly the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309(a) are not for application.

The Veteran has argued that there was a significant threshold shift at 4000 Hertz in the left ear between his pre-induction examination and his separation examination.  However, the difference was instead caused by the change in the service department's audiometric test results standards.  Prior to November 1, 1967, service department audiometric test results were reported in standards set by the American Standards Association (ASA).  Since November 1967, those standards have been set by the International Standards Organization-American National Standards Institute (ISO-ANSI).  The Veteran's April 1966 pre-induction examination used ASA units.      ISO-ANSI units are the standard recognized by the VA regulations governing this case.  The Board has converted the Veteran's April 1966 audiogram from ASA units to ISO-ANSI. 

After converting the units from ASA to ISO-ANSI, the Veteran's pre-induction audiogram results shows auditory thresholds at the tested frequencies of 500, 1000, 2000, and 4000 Hertz in both ears as 20, 15, 15, and 10.  The Veteran's separation audiogram results show auditory thresholds at the same tested frequencies in both ears as 10 across all frequencies.  Therefore, there was no significant threshold shift between the Veteran's pre-induction examination and his separation examination.  

Although the Veteran has a current hearing loss disability and has a history of acoustic trauma in service, in this case probative evidence linking his hearing loss to service is required to establish service connection.  On this question, however, the most probative evidence is against the claim.

In this regard, a VA examiner opined in March 2011 that it is less likely as not    that the Veteran's currently diagnosed bilateral hearing loss is related to his noise exposure in service, or any other incident therein.  The examiner acknowledged the Veteran's noise exposure and specific audiometric findings in service, but found that, because of the findings of normal hearing upon physical examination at separation, a lack of significant threshold shift in service, and the fact that research does not support delayed onset hearing loss due to noise exposure, the Veteran's current hearing disability is not related to service.  In support of the opinion, the examiner cited to the National Academy of Sciences' 2006 Institute of Medicine report that concluded that there was no scientific basis for delayed or late onset noise-induced hearing loss.  

The Board finds that the VA examiner's opinion with respect to the Veteran's bilateral hearing loss is entitled to great probative weight.  In this regard, it was provided following examination of the Veteran and the examiner considered the Veteran's medical records, discussed the Veteran's medical history, provided a conclusive opinion, and offered clear reasoning explaining why the Veteran's current bilateral hearing loss is not related to service. See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302-04 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, there are no contrary medical opinions of record. 

While the Veteran believes that his current hearing loss is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of hearing loss are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his hearing disability is not competent medical evidence. Thus, the Veteran's own opinion regarding the etiology of his bilateral hearing loss is not competent medical evidence.  The Board finds the opinion of the 2011 VA examiner to be significantly more probative than the Veteran's lay assertions.

In summary, a bilateral hearing loss disability was not shown in service or for  many years thereafter, and the most probative evidence is against a finding that     the current hearing loss disability is related to service.  Accordingly the claim for service connection for bilateral hearing loss is denied.

B. Tinnitus

The Veteran also asserts that his current tinnitus is the result of acoustic trauma during service.

As noted above, the Board concedes the Veteran had significant noise exposure in service.  

In his substantive appeal, the Veteran reported that he was not asked whether he  had tinnitus at his separation examination, and that at the time, he thought the tinnitus was normal and would eventually go away.  He stated that when firing artillery the noise was tremendous and that his ears would ring even into the night after firing that day.  During his VA examination, he reported that he suffered   from tinnitus that began years ago.  The Board finds the Veteran's assertions as     to experiencing tinnitus in service to be credible.

The Board notes the VA examiner in March 2011 opined that the Veteran's tinnitus was not caused by or related to service.  However, the Veteran's report regarding in-service tinnitus on his substantive appeal was not considered by the examiner.  As noted above, the Veteran has credibly reported that his tinnitus arose during service.  When a condition may be diagnosed by its unique and readily identifiable features,   as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and 
determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such testimony is sufficient to establish service connection.  Id.  

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of balance.  In this matter, the Board is of the opinion that a state of relative equipoise as to whether the Veteran's tinnitus was incurred in service has been reached in this case.  Accordingly, the benefit of the doubt rule will be applied, and service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for hearing loss is denied.  

Service connection for tinnitus is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


